Name: Commission Regulation (EC) NoÃ 1004/2009 of 23Ã October 2009 on the issue of licences for importing rice under the tariff quotas opened for the October 2009 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  tariff policy;  plant product
 Date Published: nan

 24.10.2009 EN Official Journal of the European Union L 279/3 COMMISSION REGULATION (EC) No 1004/2009 of 23 October 2009 on the issue of licences for importing rice under the tariff quotas opened for the October 2009 subperiod by Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3) opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to that Regulation. (2) October is the only subperiod for the quota with order number 09.4138 laid down in Article 1(1)(a) of Regulation (EC) No 327/98. This quota comprises the balance of the unused quantities from the quotas with order numbers 09.4127-09.4128-09.4129-09.4130 in the previous subperiod. October is the last subperiod for the quotas with order numbers 09.4148 and 09.4168 laid down in Article 1(1)(b) and (e) of Regulation (EC) No 327/98, which comprise the balance of the unused quantities from the previous subperiod. (3) The notifications presented under Article 8(a) of Regulation (EC) No 327/98 show that, for the quota with order number 09.4138, the applications lodged in the first 10 working days of October 2009 under Article 4(1) of that Regulation cover a quantity greater than that available. The extent to which licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested. (4) The final percentage take-up for 2009 of each quota provided for by Regulation (EC) No 327/98 should also be made known, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quota with order number 09.4138 as referred to in Regulation (EC) No 327/98 lodged in the first 10 working days of October 2009, licences shall be issued for the quantities requested, multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The final percentage take-up for 2009 of each quota provided for by Regulation (EC) No 327/98 is given in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX Quantities to be allocated for the October 2009 subperiod under Regulation (EC) No 327/98 and final percentage take-ups for 2009: (a) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for October 2009 subperiod Final percentage take-up of the quota for 2009 United States of America 09.4127 98,79 % Thailand 09.4128 95,89 % Australia 09.4129 99,75 % Other origins 09.4130 100 % All countries 09.4138 1,083668 % 100 % (b) Quota for husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for October 2009 subperiod Final percentage take-up of the quota for 2009 All countries 09.4148  (1) 100 % (c) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(c) of Regulation (EC) No 327/98: Origin Order number Final percentage take-up of the quota for 2009 Thailand 09.4149 81,27 % Australia 09.4150 0 % Guyana 09.4152 0 % United States of America 09.4153 45,28 % Other origins 09.4154 100 % (d) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98: Origin Order number Final percentage take-up of the quota for 2009 Thailand 09.4112 100 % United States of America 09.4116 100 % India 09.4117 100 % Pakistan 09.4118 100 % Other origins 09.4119 100 % All countries 09.4166 100 % (e) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(e) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for October 2009 subperiod Final percentage take-up of the quota for 2009 All countries 09.4168  (2) 100 % (1) No allocation coefficient for this subperiod: no licence applications were sent to the Commission. (2) No quantity remaining available for this subperiod.